Citation Nr: 0022541	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-12 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to the assignment of a higher disability 
rating for post-traumatic stress disorder (PTSD), currently 
rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his Father


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1970 to 
February 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered in August 1997 and 
July 1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The August 1997 rating 
decision granted the veteran service connection for PTSD and 
assigned a 50 percent disability rating.  The July 1998 
rating decision continued the veteran's 50 percent disability 
rating for PTSD and denied the veteran's claim of entitlement 
to service connection for a right knee disability.  

The Board observes the veteran testified before the 
undersigned Board Member at a September 1999 Video 
Conference.  The Board also notes that the issue of service 
connection for a right knee disability will be partially 
addressed in the REMAND portion of this decision.

The Board observes that an August 1998 statement in support 
of claim appears to raise claims of entitlement service 
connection for hemorrhoids and ringing in the ears, and an 
August 1999 statement in support of claim appears to raise 
the issue of entitlement to have a VA loan forgiven.  These 
issues are hereby referred to the RO for appropriate action. 

FINDINGS OF FACT

1.  The record includes a current diagnosis of a right knee 
disability, competent evidence of inservice incurrence, and 
medical evidence of a nexus or link to service. 



2.  The veteran's PTSD is manifested by total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes; grossly inappropriate 
behavior; persistent danger of hurting self or others; and 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene). 

CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a right knee disability is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2. The criteria for a disability rating of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.125-4.130, Diagnostic Codes 9411, 
9440 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Right Knee Disability

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, during in active duty service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  However, it should be noted at the 
outset that statutory law as enacted by Congress charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a). 

In order for a service connection claim to be well-grounded, 
there must be competent evidence: i) of current disability (a 
medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).

Turning to the evidence of record, the service medical 
records (SMRs) include a notation, dated August 22, 1970, 
that the veteran sustained an "injury to [the] knee."  This 
SMR did not indicate which knee was injured.  The claims file 
also includes an August 1998 letter from a private physician, 
Donald C. Barney, M.D., which states that "I have been 
treating [the veteran] for right knee pain secondary to an 
injury suffered while in the Army [on] August 22, 1970.  His 
treatment consists of walking support and pain medication.  
This injury is causing him some severe disability."  

The Board concludes that the evidence of record is sufficient 
to well-ground the veteran's claim for a right knee 
disability, as it documents in-service incurrence of a knee 
injury, a current diagnosis of right knee disability, and a 
nexus to service.

II.  Higher Disability Rating for PTSD

The veteran is appealing the original assignment of a 
disability rating following an award of service connection 
for PTSD, and, as such, the claim for a higher rating is well 
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

With a well-grounded claim arises a statutory duty to assist 
the veteran with the development of evidence in connection 
with his claim.  38 U.S.C.A. § 5107(a).  After noting that 
the claims file includes VA examinations, VA treatment 
records, and private medical records, the Board finds that 
the record as it stands is adequate to allow for equitable 
review of the veteran's increased rating claim and that no 
further action is necessary to meet the duty to assist the 
veteran. 



Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

Pursuant to an August 1997 RO rating decision, the veteran 
was granted service connection for PTSD and assigned a 50 
percent disability rating, effective December 20, 1995.  This 
disability rating has remained in effect ever since.  

A February 1996 VA PTSD examination report includes a review 
of the veteran's claims file and relevant psychiatric history 
since service in Vietnam.  The veteran complained of being 
continuously affected by his experiences in service, in that 
he suffers from sleep impairment, maintains few friends, and 
that he works as a vagrant.  Objectively, the veteran was 
oriented, had good perception of the situation, and appeared 
to have good judgment.  The veteran denied hallucinations and 
delusions, and did not appeare despondent.  The diagnoses 
consisted of the following: no PTSD; dyssomnia; alcohol 
abuse; passive/dependent personality; and a global assessment 
of functioning score (GAF) of 75. 

A May 1996 treatment record shows that the veteran complained 
of flashbacks from service and a lack of concentration; the 
impression included PTSD.

An October 1996 VA PTSD examination report notes that the 
claims file was reviewed; the veteran's psychiatric history 
and complaints were recited.  His complaints included 
nightmares, intolerance of black people and a general dislike 
of being around people, and the inability to keep a job.  
Objectively, the veteran was described as "an agitated, 
anxious, and angry white male."  The veteran wore soiled 
clothing, looked disheveled, stared away from the examiner, 
and engaged in numerous long sighs.  He was emotional at 
times and was non-spontaneous, but responded to direct 
questions.  The veteran's mood was depressed, affecte was 
flat, and insight was limited.  However, he was oriented 
times three, coherent, goal directed, had no hallucinations 
or delusions, and had no memory impairment.  The impression 
included the following: PTSD, mild to moderately severe; 
alcohol dependence; personality disorder; and a GAF of 50.  
The examiner opined that the veteran met the criteria for 
PTSD, as substantiated by complaints of intrusive thoughts 
manifested by nightmares, disturbance of his interpersonal 
relationships, poor anger control, social isolation, and 
hypervigilance.  

A separate October 1996 VA mental disorders examination 
report also recounts the veteran's psychiatric history and 
complaints.  Objectively, the veteran was poorly groomed, 
maintained less than 30 percent eye contact, and displayed 
psychomotor agitation.  The veteran's speech was loud, mildly 
pressured, and marked with profanity.  Thought process was 
circumstantial and tangential, but thought content was devoid 
of auditory or visual hallucinations.  Flashbacks and startle 
response were noted.  Mood was irritable and very anxious, 
affect was labile and suggestive excitement, insight was 
intact, but judgment was impulsive.  The veteran was alert 
and oriented times four, concentration and short-term memory 
were intact, and suicidal and homicidal ideas were denied.  
The diagnoses included the following:  PTSD, moderate to 
severe in nature; alcohol dependence, in partial remission; 
mood disorder, secondary to substance abuse; rule out 
paranoid personality trait; and a GAF of about 50 to 55.  The 
examiner commented that the veteran had a very unstable 
social, occupational, economic, and residential status, and 
that his PTSD was further complicated by ongoing alcohol use.  

VA hospitalization records, dated in December 1997, reveals 
that the veteran was admitted and treated for an acute 
excerebration of his PTSD.  Treatment records for the period 
January 1998 to March 1998 show the veteran was seen and 
treated for PTSD. 

A June 1998 VA PTSD examination report states that the 
veteran's claims file was reviewed.  Objectively, the veteran 
was casually dressed, cooperative, oriented times three, 
remote and recent memory was intact, and his concentration 
and attention were good, but he appeared very anxious.  The 
veteran admitted that he was occasionally suicidal and stated 
that his affect was angry.  Insight and judgment were 
limited, but no thought disorder was exhibited.  Poor impulse 
control and difficulty with a personality disorder were 
noted.  Overall, his condition was found to have been 
unchanged since the previous examination.  The assessment 
included the following: PTSD; alcohol dependence; 
personality, not otherwise specified; and a GAF of 60 
secondary to PTSD, 50 overall. 

VA treatment records dated in July and August 1998 reveal 
that the veteran was seen and treated for PTSD.  

A February 1999 hand-written letter from a private physician, 
Amar N. Bhandary, M.D., Director of the Oklahoma Institute of 
Psychiatric Medicine, states that the veteran had been under 
his care for PTSD, major depression, and chronic pain.  The 
examiner opined that the veteran's "symptoms are 
significantly severe and have markedly impaired his emotional 
well being, personal potential, and occupational 
capabilities.  As a result he is unable to enter the labor 
force.  A March 1999 typed-written letter from Dr. Bhandary 
restated the prior February 1999 verbatim.

A September 1999 letter from Dr. Bhandary states that the 
veteran's diagnosis to be the following: PTSD; major 
depression, severe, recurrent with psychosis; and pain 
disorder with general medical condition and psychological 
factors.  Dr. Bhandary explained his diagnoses were based on 
the veteran's reported history, a review of old medical 
records, as well as his own comprehensive clinical 
evaluation.  Dr. Bhandary also commented that the veteran's 
symptoms include severe depression, flashbacks and nightmares 
related to military experience, paranoid thinking, occasional 
hallucinations, loosening of thought functions, everyday mood 
lability, generalized anxiety, panic symptoms, and insomnia.  
It was opined that the veteran gets easily irritated, which 
causes him to exhibit angry outbursts and even overt violence 
at times.  Neurocognitive functions, reality testing, and 
judgment are prone to significant disorganization and 
impairment when confronted by adverse but even modest 
environmental stimuli.  Moreover, it was observed that the 
veteran's symptoms significantly impaired normal functions, 
personal potential, and social adaptation skills, which have 
prevented him from being occupationally productive, besides 
frequently engaging in physical violence.  Dr. Bhandary rated 
the veteran's "clinical symptoms as significant and his 
prognosis as less than optimistic.  In my continued 
observation of [the veteran] I also feel that this veteran is 
disabled to the point that he may not be able to return to 
the labor force notwithstanding improvement in course or even 
the best of treatment." 

The Board has also considered the veteran's variously dated 
written statements, and the hearing testimony of the veteran 
and his father.  These statements and the hearing testimony 
contend that the veteran is entitled to a 100 percent 
disability rating based on the severity of his symptoms and 
resulting unemployment. 

The veteran's PTSD is rated in accordance with 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440. A 50 percent disability 
rating is for assignment for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when the 
disorder is characterized by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent disability rating is 
warranted when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411, 9440 
(1999).

Upon consideration of the evidence of record and the 
applicable schedular criteria, the Board concludes that the 
assignment of a 100 percent disability rating is warranted.  
This conclusion is supported by the evidence of record, which 
consistently shows that the veteran displays the following: a 
high level of sustained anxiety, panic, agitation, and 
irritability; poor personal hygiene; disturbance of 
interpersonal relations; social isolation; inappropriate 
outbursts of anger and even violence; impaired thought 
process; poor impulse control; depression; paranoia; 
flashbacks and nightmares; occasional hallucinations; sleep 
impairment; and a general disorganization and impairment of 
neurocognitive functions and judgment.  An October 1996 VA 
mental disorders examination report, in consideration of some 
of the symptoms listed above, opined that the veteran 
suffered from moderate to severe PTSD, causing a very 
unstable social, occupational, economic, and residential 
status.  Moreover, Dr. Bhandary is of the opinion that the 
veteran's symptomatology is significantly severe, resulting 
in markedly impaired emotional well being, personal 
potential, and occupational capabilities, which has disabled 
the veteran to the point that his ability to ever return to 
employment is in doubt, notwithstanding improvement in course 
or even the best of treatment.  Dr. Bhandary also emphasizes 
that the veteran engages in violence, which demonstrates that 
he is dangerous to himself or others. 

With consideration of the above, the evidence is in equipoise 
concerning whether the veteran's symptoms more nearly 
approximate those required for a 100 percent disability 
rating.  In resolving all doubt in the veteran's behalf, a 
100 percent disability rating is warranted because the 
veteran exhibits total occupational and social impairment due 
to his PTSD symptomatology.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 4.7.




ORDER

The veteran's claim of entitlement to service connection for 
a right knee disability is well grounded.  

Subject to the laws and regulations governing monetary 
awards, a disability rating of 100 percent for PTSD is 
granted.


REMAND

Because the claim of entitlement to service connection for a 
right knee disability is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  The Board finds that, 
considering the relevant evidence of record and the 
applicable laws and regulations, additional development is in 
order before it can be determined whether service connection 
for a right knee disability is warranted.  Specifically, it 
appears that an orthopedic examination of the right knee has 
not been scheduled, conducted, or associated with the claims 
file. 

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination to identify and 
evaluate the nature, severity, and 
etiology of any current right knee 
disability.  The claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination.  All tests and studies 
deemed necessary should be accomplished, 
and all findings should be reported.  
After reviewing the claims file 
(including specifically the August 1998 
letter from Dr. Barney) and examining the 
veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any current right knee 
disability is related to the veteran's 
active duty service. 

2.  After completion of the above, and 
after any additional development deemed 
necessary by the RO, the RO should review 
the expanded record and determine whether 
the veteran's claim can be granted.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board. 

The purpose of this remand is to afford the veteran 
assistance in developing his claim.  The veteran and his 
representative have the right to submit additional
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 



